Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on April 28th, 2021.  Claims 1 to 23 are pending and examined below.

Drawings
The drawings are objected to because figure 2 contains a typo in element 100, "Entire path generatio module" [sic].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  "determine a third passenger moving time…" should be "determining a third passenger moving time…" to be consistent.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  there is a superfluous "and" after the second "determining" step.  Appropriate correction is required.

Claim Interpretation
For the purposes of examination, the follow terms used in the claims are interpreted in the following ways:
“passenger moving time” is the total elapsed time from the perspective of the rider or passenger, including any time spent arriving from the origin to the pick-up location and any time spent departing from the drop-off location to the destination.
“vehicle travel time” is the elapsed time spent moving from the pick-up location to the drop-off location.
“vehicle running time” is interpreted in several ways given its indefiniteness in the claims.  A plain meaning of the term is the total time that the vehicle is operating, including any “empty time”, “dead time”, or “deadhead time” spent without any riders.  However, the claims and specification appear at odds with each other and both also seem to interpret the “vehicle running time” as the total financial cost to operate the vehicle.  The Examiner follows the broadest reasonable interpretation and therefore includes both interpretations, for the sake of compact prosecution.
“total travel time” is interpreted as the objective function in an optimization problem rather than an actual “total travel time”.  The Examiner notes that claims 2 and 5 interpret the “total travel time” as an objective function with the dimensions of time.  However, the definitions given in claims 2 and 5 do not follow the plain meaning of the term “total travel time”, which is all too easily confused with the terms “moving time” and “running time” in the claims.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“entire path generation module” in claims 12, 18, and 20,
“passenger moving time calculation module” in claims 12, 14, 18, and 20,
“vehicle running time calculation module” in claims 12, 15, 18, and 21,
“total travel time calculation module” in claims 12 to 13, 16, 18, 21, and 22,
“expected demand calculation module” in claims 13, 18, and 21,
“get-on-and-off place selection module” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As discussed previously in the claim interpretation section, the terms “vehicle running time” and “total travel time” are indefinite due confusion about their precise interpretation or definition.  The terms appear to have different meanings depending on the context, rendering them indefinite.  This rejection affects claims 1 to 2, 4 to 8, 10 to 13, 15 to 19, and 21 to 23 directly and any remaining claims due to their dependence on the independent claims 1 and 12.
Claim limitations
“entire path generation module” in claims 12, 18, and 20,
“passenger moving time calculation module” in claims 12, 14, 18, and 20,
“vehicle running time calculation module” in claims 12, 15, 18, and 21,
“total travel time calculation module” in claims 12 to 13, 16, 18, 21, and 22,
“expected demand calculation module” in claims 13, 18, and 21,
“get-on-and-off place selection module” in claim 17,
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the function.  ¶[0040] of the specification defines “modules” as not having “meanings or roles that distinguish them from each other in and of themselves.”  Moreover, ¶[0044] of the specification further defines modules as “units for processing at least one function and operation, and may be implemented by hardware components or software components, and combinations thereof”, which renders the term indefinite, since it has no structure or algorithms to implement the end results stated in the “configured to” clauses.  Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Any claim that depends on claim 12 is also rejected for indefiniteness due to their dependence on claim 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 23 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of selecting optimal pick-up and drop-off locations. This judicial exception is not integrated into a practical application because the claims amount to merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claim 1 is to a process (“method”) and claim 12 is to a machine (“operating server”).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recite an abstract idea, specifically the mental process of selecting optimal pick-up and drop-off locations.  This mental process involves judgment (“setting… a plurality of first candidate get-on places…” and “generating… a plurality of first get-on-and-off pairs…) and evaluation (“determining… a first passenger moving time…”, “determining… a vehicle running time…”, and “determining… a total travel time…”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation or transportation.  The additional elements are an “receiving… a first destination …”, “operating server”, a “transportation service”, a “first user terminal”, and various “modules” to implement the method steps of claim 1 in the machine of claim 12.  The “receiving” step amounts to mere data gathering and therefore is a form of insignificant extra-solution activity as discussed in MPEP 2106.05(g).  The “server”, “terminal”, and “modules” are well-understood, routine, and conventional computer elements as described in MPEP 2106.05(d) and therefore are insignificant.  Similarly, the “transportation service” is well-understood, routine, and conventional in this field and therefore is also insignificant.  In effect, claims 1 and 12 amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  Therefore, the additional elements do not integrate the judicial exception into the practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, because there are no significant additional elements.
This analysis does not change for the dependent claims, which are also all rejected individually as well.
Claims 2 to 6, 8, 10 to 11, 13 to 17, 19, and 21 to 22 merely change aspects of the mental process and therefore do not introduce any additional elements that may change the analysis.
Claims 7, 9, 18, and 20 introduce an additional “receiving” step, but this additional element still only amounts to mere data gathering and therefore is a form of insignificant extra-solution activity as discussed in MPEP 2106.05(g).  The analysis does not change.
Claim 23 introduces the additional element of a “database”.  This additional element amounts to a well-understood, routine, and conventional computer element as described in MPEP 2106.05(d) and therefore is insignificant.  The analysis does not change.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 8, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramot et al. (US 20200104965 A1), hereinafter known as Ramot, in view of Scicluna (US 20160247247 A1), hereinafter known as Scicluna, and in view of Racah et al. (US 9562785 B1), hereinafter known as Racah.
Regarding claim 1, Ramot teaches a method for determining a vehicle get-on-and-off place, the method comprising:
receiving, by an operation server, a first destination and a first origin along with a vehicle call request from a first user terminal; (Ramot, abstract, "A system for enabling varied ridesharing services is provided.  The system may include: a communications interface; a memory for storing accounts of the users including a restriction associated with a user, the restriction including limiting a distance from a starting point to a pick-up location and limiting a distance from a drop-off location to a destination; and a processor configured to: receive a request for a shared-ride from the user, the request including an indication of a starting point and a destination; access the database to retrieve the restriction; receive vehicle location data for a fleet of vehicles; identify candidate vehicles to pick up the user based on location information and an ability of candidate vehicles to comply with the restriction; provide to the user offers associated with candidate vehicles; receive a selection of an offer; and direct a vehicle associated with the offer to pick up the user."; and Ramot, ¶[0059], "Network 140 may facilitate communications between user devices 120 and ridesharing management server 150, for example, receiving ride requests and other ride server related input from or sending confirmations to user devices, and sending ride service assignments to driver devices and driving-control devices.")
setting, by the operation server, a plurality of first candidate get-on places within a predetermined distance from the first origin and a plurality of first candidate get-off places within a predetermined distance from the first destination; (Ramot, abstract, "A system for enabling varied ridesharing services is provided.  The system may include: a communications interface; a memory for storing accounts of the users including a restriction associated with a user, the restriction including limiting a distance from a starting point to a pick-up location and limiting a distance from a drop-off location to a destination; and a processor configured to: receive a request for a shared-ride from the user, the request including an indication of a starting point and a destination; access the database to retrieve the restriction; receive vehicle location data for a fleet of vehicles; identify candidate vehicles to pick up the user based on location information and an ability of candidate vehicles to comply with the restriction; provide to the user offers associated with candidate vehicles; receive a selection of an offer; and direct a vehicle associated with the offer to pick up the user."; and Ramot, ¶[0271], "In some embodiments, the multiple offers may be visually displayed on a map based on multiple proposed pick up locations associated with the multiple offers. For example, in one embodiment the at least one offer may include multiple offers that differ by cost and pick-up location, and multiple proposed pick-up locations associated with the multiple offers may be visually displayed on a map. Ride restriction module 1620 may also visually display a map of the multiple proposed drop-off locations associated with the multiple offers. For example, in one embodiment, drop-off location other than the desired destination may be visually displayed on a map. One or more of the proposed drop off locations may vary from the desired destination indicated by the user in the ride request. The proposed pick-up and proposed drop-off locations may be within a predetermined walking distance selected by the user according to the ride restriction. Ride restriction module 1820 may be further configured to provide walking directions from the present location to the pick-up and/or from the drop-off location to the desired destination.")
generating, by the operation server, a plurality of first get-on-and-off pairs by combination of the plurality of first candidate get-on places and the plurality of first candidate get-off places; (Ramot, ¶[0061], "For example, in some embodiments, ridesharing management server 150 may be configured to: receive ride requests from user devices 120A-120C, send ride confirmation and ride fare information to user devices 120A-120C, and send ride service assignments (for example, including pick-up and drop-off location information) to driver devices 120D and 120E, and driving-control device 120F."; and Ramot, ¶[0105], "In some embodiments, process 410 may further include locating one or a plurality of potential available vehicles, and selecting an assigned vehicle therefrom. For example, potential available vehicles may include vacant vehicles in the surrounding areas of the first starting point, and vehicles heading to a location close to the first starting point for assigned pick-ups or drop-offs. Ridesharing management server 150 may filter potential available vehicles by ride service parameters set by the users who are inside the vehicle, for example, removing occupied vehicles where a user inside the vehicle does not permit subsequent pick-ups, or occupied vehicles where the user requires a minimal delay. In some embodiments, ridesharing management server 150 may filter potential assignment vehicles by choosing a vehicle that would involve minimal walking of the user, or walking without the need of crossing the street. In some embodiments, ridesharing management server 150 may further filter potential assignment vehicles by choosing a vehicle that would involve minimal detour for the vehicle to arrive at the pick-up location. In some embodiments, the assigned vehicle may be selected by applying multiple filter criteria, or by applying multiple filter criteria in a certain order.")
Ramot does not teach but Racah teaches the following:
determining, by the operation server, a first passenger moving time based on the first origin, the first destination, and each entire path, with respect to each in a plurality of entire paths based on each in the plurality of first get-on-and-off pairs; (Racah, column 20, lines 42 to 56, "In some embodiments, the exemplary computer transportation systems of the present invention are configured to dynamically calculate and select, utilizing the exemplary dynamic route-virtual bus stop selection algorithm of the present invention, a route that minimizes a cost function accounting for at least one of the following factors: 1. Duration each passenger spends in the car; 2. Duration each passenger spends waiting; 3.  Duration each passenger spends walking from origin to pickup and from drop-off to destination; 4. Duration in which car is held up (i.e., until final drop-off); 5. Cost of chosen demand point (higher cost for low demand); 6. Any combination thereof.")
determining, by the operation server, a total travel time based on an expected demand, the first passenger moving time, and the vehicle running time with respect to each in the plurality of entire paths.  (Racah, column 20, lines 42 to 56, "In some embodiments, the exemplary computer transportation systems of the present invention are configured to dynamically calculate and select, utilizing the exemplary dynamic route-virtual bus stop selection algorithm of the present invention, a route that minimizes a cost function accounting for at least one of the following factors: 1. Duration each passenger spends in the car; 2. Duration each passenger spends waiting; 3.  Duration each passenger spends walking from origin to pickup and from drop-off to destination; 4. Duration in which car is held up (i.e., until final drop-off); 5. Cost of chosen demand point (higher cost for low demand); 6. Any combination thereof.")
Ramot in view of Racah does not teach but Scicluna teaches the following:
determining, by the operation server, a vehicle running time based on each entire path, with respect to each in the plurality of entire paths; (Scicluna, ¶[0198], "At step 1002, a distance score is calculated. The distance score allows the distance between a vehicle and the pick-up location of the booking to be taken into account when scoring the vehicle against the booking. The distance score is calculated as the distance between the current position of the vehicle and the pick-up address. The distance has the unit of miles, but it may alternatively be kilometers. The distance is calculated as the distance that will need to be travelled by the vehicle to reach the pick-up address, taking into account road layout, one way streets etc. This is known as the road distance. The shortest route from the vehicle to the pick-up address is used for the distance location, even if this is not the quickest route. The route and the road distance thereof are calculated by the system 100 using information from the historical database 132. It is the last recorded position of the vehicle that is used in the distance score calculation."; and Scicluna, ¶[0203] to ¶[0204], "At step 1004, an empty time score is calculated. The empty time score allows the utilization of the vehicle (and corresponding driver) to be taken into account in the scoring of the vehicle in relation to the booking.  [¶] The empty time score is calculated as the product of −1 and the time (in minutes) since the last job allocated to the car/driver combination was completed and a cost per empty minute. The cost per empty minute is in effect a weighting factor. The weighting factor may be set by an administrator of the system 100. For a vehicle that is in the state POB, the empty time score is zero.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Ramot with the cost function of Racah, because this cost function may minimize the time spent driving or the time spent walking or waiting, which would decrease the costs to the service provider and passenger while also improving the service experience simultaneously.
It would have been obvious to a person having ordinary skill in the art to combine the method of Ramot in view of Racah with the distance or empty time scores of Scicluna, because these scores would help reduce the costs to the service provide by either directly accounting for the “cost per empty minute” of the service or the distance traveled in total (which includes fuel costs among other costs).  As discussed earlier in the claim interpretation section, the term “vehicle running time” is indefinite, but Scicluna teaches both interpretations of this term.
As a result, it would have been obvious to a person having ordinary skill in the art to combine the method Ramot with the cost functions of Racah and Scicluna, because these cost functions may reduce the costs to the service operator.
Claim 12 is substantially similar to claim 1 and is rejected via substantially the same arguments as used for claim 1.
Regarding claim 6, Ramot in view of Racah and Scicluna discloses the method of claim 1, further including: selecting, by the operation server, a first candidate get-on place and a first candidate get-off place having a minimum total travel time among a plurality of total travel times for the plurality of entire paths, as a first get-on place and a first get-off place. (Ramot, ¶[0217], "The first driving route may be optimized based on models for shortest distance, shortest distance time, a combination of distance and travel time optimization, and/or a fuel efficiency optimization. The first driving route may include one of more pick up locations for the plurality of passengers.  The one or more pick up locations may correspond to one or more drop off location. The first driving route may be optimized to accommodate the pick up and drop off location based on a selected optimization model.")
Claim 17 is substantially similar to claim 6 and is rejected via substantially the same arguments as used for claim 6.
Regarding claim 8, Ramot in view of Racah and Scicluna discloses the method of claim 1,
wherein the determining of the first passenger moving time, the determining of the vehicle running time, the estimating of the expected demand, and the determining of the total travel time are performed with respect to each in a plurality of entire paths based on the plurality of first get-on-and-off pairs of one or more other vehicles, and (see previous analysis for claim 1; this merely is a re-statement covered by substantially the same quotes as used to reject claim 1)
wherein the method further includes: selecting a vehicle corresponding to a minimum total travel time from among a plurality of total travel times with respect to the plurality of entire paths of the vehicle and the one or more other vehicles; and selecting a first candidate get-on place and a first candidate get-off place of the minimum total travel time as a first get-on place and a first get-off place. (Ramot, ¶[0209], "Vehicle routing module 1230 may include software instruction for routing a ridesharing vehicle to pick up and/or transport one or more passengers. For example, in response to ride requests received by data collection module 1210 from the plurality of users headed to a plurality of destinations, vehicle routing module 1230 may send the ridesharing vehicle to pick up the plurality of users. That is, vehicle routing module 1230 may direct the ridesharing vehicle along one or more routes through the surrounding environment based on the current state of one or more variables. Further, the route to which the ridesharing vehicle is assigned may be dynamically adjusted during transportation of the plurality of users to direct the ridesharing vehicle to optimize one or more performance variable."; and Ramot, ¶[0217], "The first driving route may be optimized based on models for shortest distance, shortest distance time, a combination of distance and travel time optimization, and/or a fuel efficiency optimization. The first driving route may include one of more pick up locations for the plurality of passengers. The one or more pick up locations may correspond to one or more drop off location. The first driving route may be optimized to accommodate the pick up and drop off location based on a selected optimization model.")
Claim 19 is substantially similar to claim 8 and is rejected via substantially the same arguments as used for claim 8.

Claim(s) 3 to 4, 9, 14 to 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramot in view of Scicluna and Racah as applied to claims 1 and 12 above, and further in view of Ikeda et al. (US 20140365250 A1), hereinafter known as Ikeda.
Regarding claim 3, Ramot in view of Scicluna and Racah teaches the method of claim 1, wherein the determining of the first passenger moving time includes:
determining the first passenger moving time, with respect to each in the plurality of entire paths. (Racah, column 20, lines 42 to 56, "In some embodiments, the exemplary computer transportation systems of the present invention are configured to dynamically calculate and select, utilizing the exemplary dynamic route-virtual bus stop selection algorithm of the present invention, a route that minimizes a cost function accounting for at least one of the following factors: 1. Duration each passenger spends in the car; 2. Duration each passenger spends waiting; 3.  Duration each passenger spends walking from origin to pickup and from drop-off to destination; 4. Duration in which car is held up (i.e., until final drop-off); 5. Cost of chosen demand point (higher cost for low demand); 6. Any combination thereof.")
Ramot in view of Scicluna and Racah does not teach but Ikeda teaches the following:
determining the first passenger moving time based on a pre-get-on walking time from the first origin to a first candidate get-on place, a post-get-off walking time from a first candidate get-off place to the first destination, and a vehicle travel time required for a vehicle to travel from the first candidate get-on place to the first candidate get-off place, with respect to each in the plurality of entire paths. (Ikeda, ¶[0109], "The k.sup.th attribute of the ride option p.sub.i,m is, for example, a fare, an access time from an origin to a destination, a waiting time for a ride, a travel time, or an egress time from a drop-off location to a destination. The value of each attribute may be determined or calculated based on the ride option p.sub.i,m and the ride request.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Ramot in view of Scicluna and Racah with the moving time of Ikeda, because the inclusion of this time allows for minimizing the time spent from the rider’s or passenger’s perspective, which improves the user experience.
Claim 14 is substantially the same as claim 3 and is rejected via substantially the same arguments as used for claim 3.
Regarding claim 4, Ramot in view of Scicluna, Racah, and Ikeda discloses the method of claim 3, wherein the determining of the vehicle running time includes: determining the vehicle running time based on a cost for the vehicle to travel through the first candidate get-on place and the first candidate get-off place, with respect to each in the plurality of entire paths. (Scicluna, ¶[0198], "At step 1002, a distance score is calculated. The distance score allows the distance between a vehicle and the pick-up location of the booking to be taken into account when scoring the vehicle against the booking. The distance score is calculated as the distance between the current position of the vehicle and the pick-up address. The distance has the unit of miles, but it may alternatively be kilometers. The distance is calculated as the distance that will need to be travelled by the vehicle to reach the pick-up address, taking into account road layout, one way streets etc. This is known as the road distance. The shortest route from the vehicle to the pick-up address is used for the distance location, even if this is not the quickest route. The route and the road distance thereof are calculated by the system 100 using information from the historical database 132. It is the last recorded position of the vehicle that is used in the distance score calculation."; Scicluna, ¶[0171], "The system 100 comprises a journey cost calculation module 122.  The cost calculation module 122 executes software code which determines the price for a requested journey, during the booking process and prior to vehicle allocation. Journey cost calculation is performed at the time of a booking and the result returned to the customer requesting the booking. The resulting cost for the journey is provided before the customer confirms the booking."; and Racah, column 20, lines 42 to 56, "In some embodiments, the exemplary computer transportation systems of the present invention are configured to dynamically calculate and select, utilizing the exemplary dynamic route-virtual bus stop selection algorithm of the present invention, a route that minimizes a cost function accounting for at least one of the following factors: 1. Duration each passenger spends in the car; 2. Duration each passenger spends waiting; 3.  Duration each passenger spends walking from origin to pickup and from drop-off to destination; 4. Duration in which car is held up (i.e., until final drop-off); 5. Cost of chosen demand point (higher cost for low demand); 6. Any combination thereof.")
Claim 15 is substantially the same as claim 4 and is rejected via substantially the same arguments as used for claim 4.
Regarding claim 9, Ramot in view of Scicluna and Racah teaches the method of claim 8, further including:
receiving a second origin and a second destination along with a vehicle call from a second user terminal; (Ramot, ¶[0035], "In some embodiments, the system may subsequently receive a second ride request from a second user, for example, while the first user is still in the vehicle. The second ride request may include a second starting point and a second desired destination. The system may calculate a second estimated pick-up time, provide a second confirmation to the second rider, and guide the second rider to a second pick-up location. In some embodiments, the second pick-up location may be a different location from the second starting point included in the second ride request.")
setting a plurality of second candidate get-on places within a predetermined distance from the second origin, and setting a plurality of second candidate get-off places within a predetermined distance from the second destination; (Ramot, ¶[0014], "In one embodiment, a computer program product for enabling varied ridesharing services may be embodied in a non-transitory computer-readable medium and may be executable by at least one processor. The computer program product may include at least one processor for executing a method. The method may include receiving a shared-ride request from a user, the shared-ride request including an indication of a starting point and a desired destination, visually displaying to the user at least one option for customizing the shared-ride request with at least one restriction, the at least one restriction including limiting a walking distance to a pick-up location, limiting a walking distance from a drop-off location to the desired destination, limiting a number of riders in a ridesharing vehicle with the user, limiting an estimated delay to a ride of the user, limiting a number of pick-ups while the user is in the ridesharing vehicle, limiting a number of drop-offs while the user is in the ridesharing vehicle, and toll road avoidance, receiving from the user at least one restriction on the shared-ride request, and providing to the user based on the received shared-ride request, at least one offer that accounts for the at least one restriction.")
generating a plurality of second get-on-and-off pairs by combination of the plurality of second candidate get-on places and the plurality of second candidate get-off places; (Ramot, ¶[0271], "In some embodiments, the multiple offers may be visually displayed on a map based on multiple proposed pick up locations associated with the multiple offers. For example, in one embodiment the at least one offer may include multiple offers that differ by cost and pick-up location, and multiple proposed pick-up locations associated with the multiple offers may be visually displayed on a map. Ride restriction module 1620 may also visually display a map of the multiple proposed drop-off locations associated with the multiple offers. For example, in one embodiment, drop-off location other than the desired destination may be visually displayed on a map. One or more of the proposed drop off locations may vary from the desired destination indicated by the user in the ride request. The proposed pick-up and proposed drop-off locations may be within a predetermined walking distance selected by the user according to the ride restriction. Ride restriction module 1820 may be further configured to provide walking directions from the present location to the pick-up and/or from the drop-off location to the desired destination.")
generating a plurality of first entire paths obtained by combination of one of the plurality of first get-on-and-off pairs and one of the plurality of second get-on-and-off pairs; (Ramot, ¶[0213], "FIG. 13B illustrates an embodiment of travel route 1320 for a ridesharing vehicle on a first route 1322 and a second route 1325. While traveling on first route 1322, ridesharing vehicle may receive ride requests from a first and second user and may pick up first and second passenger. Ridesharing management server 150 may receive from the power sensor, the current charge level of the battery. Ridesharing vehicle may then receive, based on the current charge level, at least one second driving route 1325 that avoids pick up of additional ridesharing passengers. Second driving route 1315 may include dropping off remaining passengers until the ridesharing vehicle is empty of passengers. Ridesharing vehicle, while en route to the charging station, may receive a ride request to pick up and drop off a third passenger. The pick-up location and the drop off location of the third passenger may be along the second driving route and the request does not cause ridesharing vehicle to detour from the second route 1325 to the charging station. Ridesharing vehicle may then be directed to a charging station where the ridesharing vehicle is to be taken out of service for battery recharging.")
determining a second passenger moving time, with respect to each in the plurality of first entire paths; and determine a third passenger moving time, the vehicle travel time required for the one or more other vehicles to travel from the second candidate get-on place to the second candidate get-off place, with respect to each in the plurality of first entire paths. (Racah, column 20, lines 42 to 56, "In some embodiments, the exemplary computer transportation systems of the present invention are configured to dynamically calculate and select, utilizing the exemplary dynamic route-virtual bus stop selection algorithm of the present invention, a route that minimizes a cost function accounting for at least one of the following factors: 1. Duration each passenger spends in the car; 2. Duration each passenger spends waiting; 3.  Duration each passenger spends walking from origin to pickup and from drop-off to destination; 4. Duration in which car is held up (i.e., until final drop-off); 5. Cost of chosen demand point (higher cost for low demand); 6. Any combination thereof.")
Ramot in view of Scicluna and Racah does not teach but Ikeda teaches the following:
determining a second passenger moving time based on a pre-get-on walking time from the second origin to a second candidate get-on place, a post-get-off walking time from a second candidate get-off place to the second destination, and a vehicle travel time required for the vehicle to travel from the second candidate get-on place to the second candidate get-off place, with respect to each in the plurality of first entire paths; and determine a third passenger moving time based on a pre-get-on walking time from the second origin to the second candidate get-on place, a post-get-off walking time from the second candidate get-off place to the second destination, the vehicle travel time required for the one or more other vehicles to travel from the second candidate get-on place to the second candidate get-off place, with respect to each in the plurality of first entire paths.  (Ikeda, ¶[0109], "The k.sup.th attribute of the ride option p.sub.i,m is, for example, a fare, an access time from an origin to a destination, a waiting time for a ride, a travel time, or an egress time from a drop-off location to a destination. The value of each attribute may be determined or calculated based on the ride option p.sub.i,m and the ride request.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Ramot in view of Scicluna and Racah with the moving time of Ikeda, because the inclusion of this time allows for minimizing the time spent from the rider’s or passenger’s perspective, which improves the user experience.
Claim 20 is substantially the same as claim 9 and is rejected via substantially the same arguments as used for claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al Falasi et al. (US 20190026671 A1)
Brahme (US 20150254581 A1)
Chen et al. (US 20190033084 A1)
Fagnant et al. (US 20190295014 A1)
Ho (US 20190212149 A1)
Lacey (US 20160248914 A1)
Ratti et al. (US 20180204158 A1)
Wang et al. (US 20200141741 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667